DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2020 has been entered.

Response to Amendment
The amendment filed 11/23/2020 has been entered. Claims 1-12 and 14 - 21 remain pending in the application. Applicant’s amendments to the Claims have overcome the 112(a) rejection of claim 18 previously set forth in the Final Office Action mailed 06/23/2020. 

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show a hypotube. The drawings show just the distal shaft and do not show the hypotube and how it is connected to the sensor assembly as described in the specification. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 and 14 - 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 6, and 10 recite the "distal shaft having an outer diameter of 0.018 inches or less” in lines 12-13, 13-14, and 6, respectively. The “or less” part of the limitation comprises the outer diameter of zero inches which makes it indefinite because that diameter cannot be arbitrary small or zero. 
Claims dependent upon the rejected claims above, but not directly addressed, are also rejected because they inherit the indefiniteness of the claim(s) they respectively depend upon.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 10, 15, 17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Stigall et al. (US 20150305708), hereinafter Stigall, in view of Mazar et al (US 20130237864), hereinafter Mazar, and Burkett (US 20160067456), hereinafter Burkett.
Regarding claim 1, Stigall teaches a method of determining a condition of a blood vessel (“FFR is a currently accepted technique for assessing the severity of a stenosis in a blood vessel, including ischemia-causing lesions.” [0040]), using a guide wire (702, [0064], fig. 9) and a catheter (pressure sensing catheter 700, [0064], fig. 9) comprising ultrasound transducer arrays (142, [0064], fig. 9. “FIG. 8 depicts an ultrasound scanner assembly 601 its flat form.  When disposed on a catheter, the assembly 601 is rolled into a cylindrical form.  The assembly 601 includes a transducer array 602, transducer control circuits 604 (including controllers 604a and 604b), and a pressure sensor 605 attached to a flex circuit 606.  The control circuits correspond to the controller described above." [0057]. "The transducer array 602 includes a plural of ultrasound transducers 603...  The transducer array 602 may include any number Arrays are groups of 8 transducers each controlled by separate controllers 604. In the embodiment with 64 ultrasound transducers 603, there are 8 arrays. These arrays are rolled into a cylindrical form represented as 142 in fig. 9) and a pressure sensor (131, [0064], fig. 9), comprising: 
with a single insertion of the catheter (only a single insertion is needed because the catheter has both pressure sensor and ultrasound array installed at the distal end) in an area of interest of the blood vessel (“the target region” [0039]; “ischemia-causing lesions” [0040]):  
performing a pressure sensing sequence by receiving a plurality of pressure signals from the pressure sensor (“An intravascular ultrasound (IVUS) imaging and pressure sensing system, ...” Claim 11; [0015], [0033], fig. 9. "The IVUS and pressure console 106 receives the echo data from the IVUS transducer and receives pressure data from the pressure transducer by way of the PIM 104 and processes the data to create an image of the tissue surrounding the IVUS transducer and assesses the pressure within the target region.  In some instances, the IVUS and pressure console 106 is configured to calculate a fractional flow reserve (FFR) based on the obtained pressure measurements.  The console 106 may also display the image and/or pressure information, including the FFR on the monitor 108." [0039]; “to calculate the FFR for a given stenosis, two blood pressure measurements are taken” [0040]. "The PIM 104 generates the required sequence of transmit trigger signals and control waveforms to regulate the operation of the circuit and processes the amplified echo signals received over that same conductor pair." [0042]. "The master controller 604a generates control signals for the slave controllers 604b based on 
performing an imaging sequence (“data to create an image of the tissue” [0039]) including a plurality of transmit (“transmit trigger signals” [0042]) and receive operations by the ultrasound transducer arrays (“receives echo data” [0061]) being positioned around a guide wire lumen (lumen accommodating guidewire 702, [0064], fig. 9; “the flexible elongate member comprises a guidewire lumen for receiving a guidewire." [0014]; Claim 10) of the catheter ("The IVUS and pressure console 106 receives the echo data from the IVUS transducer … by way of the PIM 104 and processes the data to create an image of the tissue surrounding the IVUS transducer...  The console 106 may also display the image … information" [0039]; "The PIM 104 generates the required sequence of transmit trigger signals and control waveforms to regulate the operation of the circuit and processes the amplified echo signals received over that same conductor pair." [0042]. "The master controller 604a generates control signals for the slave controllers 604b based on configuration data and transmit triggers received via the electrical cable 134...  The master controller 604a also receives echo data from slave controllers 604b … and retransmits it on the electrical cable 134." [0061]); 
[AltContent: arrow][AltContent: textbox (Sb)][AltContent: arrow][AltContent: textbox (Sa)][AltContent: textbox (A)][AltContent: arrow][AltContent: textbox (B)][AltContent: arrow]
    PNG
    media_image1.png
    556
    803
    media_image1.png
    Greyscale

during the pressure sensing sequence, using a reduced cross- sectional area along a portion of the catheter (a cross-sectional area marked Sa of  portion A in fig. 9; "due to the shared components, the overall diameter of the catheter may be smaller than could otherwise be achieved." [0067]) to reduce an influence of the catheter on the pressure signals, thereby enabling a more indicative pressure measurement (Stigall uses a “reduced cross-sectional area along a portion of the catheter” that will reduce ‘an influence of the catheter on a pressure reading of the pressure signals thereby enabling ‘a more indicative pressure measurement. In particular, the portion of the catheter of reduced diameter would reduce pressure on the blood vessel walls in narrow passages, thereby reducing blood vessel deformation and respective redistribution of blood pressure), wherein the reduced cross-sectional area includes a distal shaft (Sa in Fig. 9) and an unenclosed portion of the guide wire (underneath the distal shaft Sa, Fig. 9. "The systems, devices, and methods disclosed herein relate to a system capable of carrying out both imaging using an ultrasound transducer and pressure sensing using a pressure transducer.  As described herein, the ultrasound transducer and the pressure transducer share a common conventional cable and other electrical components.  With fewer components extending the length of the catheter, the overall diameter of the catheter may be smaller than could otherwise be achieved." [0035]. The cross-sectional area that includes a distal shaft and an unenclosed portion of the guide wire is reduced because “the overall diameter of the catheter may be smaller than could otherwise be achieved." [0035]);
and transmitting the signals from the ultrasound transducer arrays (“transfer echo signals captured by the IVUS transducer to the IVUS and pressure console 106” [0038]) and the pressure sensor (“the PIM 104 forwards pressure data received from the pressure transducer” [0038]) to a console (“the IVUS and pressure console 106” [0038]) through a communication assembly (“communication and power cable” [0037]) housed inside the distal shaft (“communication and power cable extending toward the proximal end of the IVUS and pressure sensing catheter.” [0037], seen in Fig. 9 entering the tube A).
Stigall does not teach averaging the pressure signals.
However, Mazar discloses steerable guide wire with pressure sensor and methods of use, which is analogous art. Mazar teaches averaging the pressure signals ("The pulse output can also be processed to reduce signal noise and increase resolution by performing pulse width or signal averaging." [0110]. "The benefit of signal averaging is a substantial improvement in resolution.  For example, if the drive waveform has a frequency of 100 KHz, a pulse width modulator that uses both an upward and downward slope to generate a pulse will generate data at a rate of 200 k samples per second.  If the end bandwidth is intended to be 200 Hz, the system over samples the sensor at by 1000 times per output reading.  Noise can be reduced by the square root of the over sample rate or about 32 times.  Signal averaging in this case 
Therefore, based on Mazar’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Stigall to average the pressure signals, as taught by Mazar, in order to improve resolution thereby increasing detection capabilities of the system (Mazar: [0110]-[0111]).
Stigall as modified by Mazar further does not teach the distal shaft having an outer diameter of 0.018 inches or less and being made from a hypotube or polvimide.
However, Burkett discloses pressure guide wire pullback catheter, which is analogous art. Burkett teaches the distal shaft having an outer diameter of 0.018 inches or less ("the tubular member 110 may have an outer diameter 172 as small as 0.017 inches" [0031]) and being made from a hypotube or polvimide (“The tubular member 110 of the intravascular device 100 may be constructed of polymers such as polyimide" [0029]; Fig. 3).
Therefore, based on Burkett’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Stigall and Mazar to have the distal shaft having an outer diameter of 0.018 inches or less and being made from a hypotube or polvimide, as taught by Burkett, in order to improve detection capabilities of the system by performing measurements using a small-diameter system thereby reducing impact on pressure across lesions (Burkett: [0031]).

Regarding claim 4, Stigall modified by Mazar and Burkett teaches the method of claim 1.


Regarding claim 10, Stigall teaches a method (“FFR is a currently accepted technique for assessing the severity of a stenosis in a blood vessel, including ischemia-causing lesions.” [0040]) comprising:  
inserting an intravascular sensing device into a body of a patient (“IVUS catheter… inserted into the vessel of interest” [0005]); 
controlling the intravascular sensing device to perform a pressure sensing sequence within a blood vessel (“An intravascular ultrasound (IVUS) imaging and pressure sensing system, ...” Claim 11; [0015], [0033], fig. 9. "The IVUS and pressure console 106 receives the echo data from the IVUS transducer and receives pressure data from the pressure transducer by way of the PIM 104 and processes the data to create an image of the tissue surrounding the IVUS transducer and assesses the pressure within the target region.” In some instances, the IVUS and pressure console 106 is configured to calculate a fractional flow reserve (FFR) based on the obtained pressure measurements.  The console 106 may also display the image and/or pressure information, including the FFR on the monitor 108." [0039]; “to calculate the FFR for a given stenosis, two blood pressure measurements are taken” [0040]. "The PIM 104 generates the required sequence of transmit trigger signals and control waveforms to regulate the operation of the circuit and processes the amplified echo signals received over that same conductor pair." [0042]. "The master controller 604a generates control signals for the slave controllers 604b based on configuration data and transmit triggers received via the electrical cable 134 and generates control signals for the pressure transducer 601.  The master controller 604a also receives echo data from slave controllers 604b and from the pressure transducer 601 and retransmits it on the electrical cable 134." [0061]), the pressure sensing sequence including receiving a plurality of pressure signals (“two blood pressure measurements are taken” [0040]); and 

[AltContent: arrow][AltContent: textbox (Sb)][AltContent: arrow][AltContent: textbox (Sa)][AltContent: textbox (A)][AltContent: arrow][AltContent: textbox (B)][AltContent: arrow]
    PNG
    media_image1.png
    556
    803
    media_image1.png
    Greyscale


controlling the intravascular sensing device to acquire at least one ultrasound image within the blood vessel (“create an image of the tissue surrounding the IVUS transducer” [0039]) by performing an imaging sequence (“data to create an image of the tissue” [0039]), the imaging sequence including a plurality of transmit (“transmit trigger signals” [0042]) and receive operations (“receives echo data” [0061]) performed by ultrasound transducer arrays (142, [0064], fig. 9. “FIG. 8 depicts an ultrasound scanner assembly 601 its flat form.  When disposed on a catheter, the assembly 601 is rolled into a Arrays are groups of 8 transducers each controlled by separate controllers 604. In the embodiment with 64 ultrasound transducers 603, there are 8 arrays. These arrays are rolled into a cylindrical form represented as 142 in fig. 9) and a pressure sensor (131, [0064], fig. 9) positioned around a guide wire lumen (lumen accommodating guidewire 702, [0064], fig. 9; “the flexible elongate member comprises a guidewire lumen for receiving a guidewire." [0014]; Claim 10) of the intravascular sensing device ("The IVUS and pressure console 106 receives the echo data from the IVUS transducer … by way of the PIM 104 and processes the data to create an image of the tissue surrounding the IVUS transducer...  The console 106 may also display the image … information" [0039]; "The PIM 104 generates the required sequence of transmit trigger signals and control waveforms to regulate the operation of the circuit and processes the amplified echo signals received over that same conductor pair." [0042]. "The master controller 604a generates control signals for the slave controllers 604b based on configuration data and transmit triggers received via the electrical cable 134...  The master controller 604a also receives echo data from slave controllers 604b … and retransmits it on the electrical cable 134." [0061]), positioning a reduced cross-sectional area of the intravascular sensing device (“the overall diameter of the catheter may be smaller than could otherwise be achieved." [0035]. “FIG. 9 shows an exemplary catheter as used herein on a monorail pressure sensing catheter 700, where the catheter 700, including the controller 144, the ultrasound transducer array 142, and the pressure sensor(s) 131 are disclosed on or about the catheter, underneath the distal shaft Sa, Fig. 9. "The systems, devices, and methods disclosed herein relate to a system capable of carrying out both imaging using an ultrasound transducer and pressure sensing using a pressure transducer.  As described herein, the ultrasound transducer and the pressure transducer share a common conventional cable and other electrical components.  With fewer components extending the length of the catheter, the overall diameter of the catheter may be smaller than could otherwise be achieved." [0035]. The cross-sectional area that includes a distal shaft and an unenclosed portion of the guide wire is reduced because “the overall diameter of the catheter may be smaller than could otherwise be achieved." [0035]);
and transmitting the signals from the ultrasound transducer arrays (“transfer echo signals captured by the IVUS transducer to the IVUS and pressure console 106” [0038]) and the pressure sensor (“the PIM 104 forwards pressure data received from the pressure transducer” [0038]) to a console (“the IVUS and pressure console 106” [0038]) through a communication assembly (“communication and power cable” [0037]) housed inside the distal shaft (“communication and power cable extending toward the proximal end of the IVUS and pressure sensing catheter.” [0037], seen in Fig. 9 entering the tube A).

Stigall does not teach averaging the pressure signals.
However, Mazar discloses steerable guide wire with pressure sensor and methods of use, which is analogous art. Mazar teaches averaging the pressure signals ("The pulse output can also be processed to reduce signal noise and increase resolution by performing pulse width or signal averaging." [0110]. "The benefit of signal averaging is a substantial improvement in resolution.  For example, if the drive waveform has a frequency of 100 KHz, a pulse width modulator that uses both an upward and downward slope to generate a pulse will generate data at a rate of 200 k samples per second.  If the end bandwidth is intended to be 200 Hz, the system over samples the sensor at by 1000 times per output reading.  Noise can be reduced by the square root of the over sample rate or about 32 times.  Signal averaging in this case 
Therefore, based on Mazar’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Stigall to average the pressure signals, as taught by Mazar, in order to improve resolution thereby increasing detection capabilities of the system (Mazar: [0110]-[0111]).
Stigall as modified by Mazar further does not teach the distal shaft having an outer diameter of 0.018 inches or less and being made from a hypotube or polvimide, deploying the intravascular sensing device across a lesion within a blood vessel, positioning a reduced cross-sectional area of the intravascular sensing device within the lesion, during the pressure sensing sequence, using the reduced cross-sectional area within the lesion to reduce an influence of the intravascular sensing device on the pressure signals.
However, Burkett discloses pressure guide wire pullback catheter, which is analogous art. Burkett teaches the distal shaft having an outer diameter of 0.018 inches or less ("the tubular member 110 may have an outer diameter 172 as small as 0.017 inches" [0031]) and being made from a hypotube or polvimide (“The tubular member 110 of the intravascular device 100 may be constructed of polymers such as polyimide" [0029]; Fig. 3), deploying the intravascular sensing device across a lesion within a blood vessel (“flow/pressure across lesions." [0031]), positioning a reduced cross-sectional area of the intravascular sensing device within the lesion (“The small outer diameter of the tubular member" [0031], during the pressure sensing sequence, using the reduced cross-sectional area within the lesion to reduce an 
Therefore, based on Burkett’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Stigall and Mazar to have the distal shaft having an outer diameter of 0.018 inches or less and being made from a hypotube or polvimide, deploying the intravascular sensing device across a lesion within a blood vessel, positioning a reduced cross-sectional area of the intravascular sensing device within the lesion, during the pressure sensing sequence, using the reduced cross-sectional area within the lesion to reduce an influence of the intravascular sensing device on the pressure signals, as taught by Burkett, in order to improve detection capabilities of the system by performing measurements using a small-diameter system thereby reducing impact on pressure across lesions (Burkett: [0031]).
Regarding claim 15, Stigall modified by Mazar and Burkett teaches the method of claim 1.
Additionally, Stigall modified by Mazar and Burkett teaches that the pressure sensing sequence includes sampling the pressure signals (“Pressure waveform signals” [0113]) 1000 times and then averaging the pressure signals (Mazar: "The pulse output can also be processed to reduce signal noise and increase resolution by performing … signal averaging." [0110]. "The benefit of signal averaging is a substantial improvement in resolution.  For example, if the drive waveform has a frequency of 100 KHz, a pulse width modulator that uses both an upward and downward slope to generate a pulse will generate data at a rate of 200 k samples per second.  If the end bandwidth is intended to be 200 Hz, the system over samples the sensor at by 1000 times per output reading.  Noise can be reduced by the square root of the over sample rate or about 32 times.  Signal averaging in this case provides an additional 5 bits of signal resolution in addition to the at least 7 bits of resolution from pulse to pulse signal measurements." [0111]. "The display 66 can include any of a number of common display apparatuses and methods.  Exemplary display methods can be any combination of a digital or analog display, peak, average or valley pressures, pressure over time as a graph, or other statistic, or an on-off binary indication if certain statistical measures have been met or exceeded." [0112]. "Pressure waveform signals can be further processed to 
Therefore, based on Mazar’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Stigall, Burkett, and Mazar to sample the pressure signals 1000 times and then average the pressure signals, as taught by Mazar, in order to improve resolution thereby increasing detection capabilities of the system (Mazar: [0110]-[0111]).
Stigall as modified by Mazar and Burkett does not teach sampling the pressure signals between 32 and 256 times. 
However, a person of ordinary skill in the art recognizes that varying the number of samples subjected to averaging  changes the resolution of the data, which is taught by Mazar ([0110]-[0111]). An increase in the number of samples is useful if a finer resolution is required. However, too large the number of samples may lead to a excessive decrease in the end bandwidth (Mazar: [0110]-[0111]). Therefore, an optimum number of samples will depend on data and can be determined by routine experimentation. It has been held as prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454,456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 17, Stigall modified by Mazar and Burkett teaches the method of claim 1.
Stigall teaches that the pressure sensing and imaging sequences are performed without changing the position of the guide wire (“FIG. 9 shows an exemplary catheter as used herein on a monorail pressure sensing catheter 700, where the catheter 700, including the controller 144, the ultrasound transducer array 142, and the pressure sensor(s) 131 are disclosed on or about the catheter, and are advanced to a patient's target region over a guidewire 702.” [0064]. “With the catheter in the target region, the IVUS transducer and the pressure transducer sensors may be activated to obtain information relating to the target region.  In some embodiments, this may be used to obtain information relating to stenosis in a vessel.  The IVUS Therefore, in the method, as taught by Stigall, the position of the guidewire is not changed).  
Regarding claim 21, Stigall modified by Mazar and Burkett teaches the method of claim 1.
Stigall teaches that the blood vessel comprises a lesion (“FFR is a currently accepted technique for assessing the severity of a stenosis in a blood vessel, including ischemia-causing lesions.” [0040]).
Additionally, Stigall modified by Mazar and Burkett teaches deploying the catheter across a lesion within the blood vessel (Burkett: “The small outer diameter of the tubular member minimizes impact on flow/pressure across lesions." [0031]) by positioning an enclosed portion of the guidewire distal of the lesion (Burkett: to take pressure readings at multiple locations along the blood vessel, the physician must re-cross a distal lesion.” [0005]. “The pressure sensing device 140 may be sized and shaped to translate within the lumen 135 of the intravascular device 100.  In some embodiments, the pressure sensing device 140 is a guide wire…The distal portion of pressure sensing device 140 may include a component 160, such as a sensor." [0041]), and positioning the reduced cross-sectional area over the lesion (Burkett: “The small outer diameter of the tubular member minimizes impact on flow/pressure across lesions." [0031]).
Therefore, based on Burkett’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Stigall, Burkett, and Mazar to have the distal shaft having an outer diameter of 0.018 inches or less and being made from a hypotube or polvimide, as taught by Burkett, in order to improve detection capabilities of the system by performing measurements using a small-diameter system thereby reducing impact on pressure across lesions (Burkett: [0031]).





Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Stigall, Burkett, and Mazar as applied to claim 1, and further in view of Schmitt et al (US 20140276011), hereinafter, Schmitt.
Regarding claim 2, Stigall modified by Mazar and Burkett teaches the method of claim 1.
Stigall modified by Mazar and Burkett does not teach performing the pressure sensing sequence during a hyperemic blood flow rate caused by a pharmacologic vasodilator drug.
However, Schmitt discloses lumen morphology and vascular resistance measurements data collection systems, apparatus and methods. Schmitt teaches performing the pressure sensing sequence during a hyperemic blood flow rate caused by a pharmacologic vasodilator drug (“assuming maximum vasodilation of the peripheral coronary vasculature” [0077]; "the flow resistance or pressure drop caused by an incremental segment of a lesion depends on its shape as well as its cross-sectional area and length." [0010]. "The calculation of VRR is based on a lumped parameter model (FIG. 13) of the blood flow through a stenosed branched of a coronary artery under hyperemic conditions.  In this model, the blood flow Q, driven by the difference between the arterial blood pressure P.sub..alpha. and the coronary venous pressure P.sub.v, is limited by the total flow resistance (R.sub.T) of the branch of the vessel through which the blood is flowing." [0078]; “under conditions of maximum vasodilation.  During drug-induced hyperemia” [0079]).
Therefore, based on Schmitt’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Stigall, Burkett, and Mazar to perform the pressure sensing sequence during a hyperemic blood flow rate caused by a pharmacologic vasodilator drug, as taught by Schmitt, in order to improve detection capabilities of the system by performing measurements when stenosis is most clearly expressed.
Regarding claim 3, Stigall modified by Mazar, Burkett, and Schmitt teaches the method of claim 2.
.  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Stigall, Burkett, and Mazar as applied to claim 1, and further in view of Klaiman et al (US 20170032523), hereinafter, Klaiman.
Regarding claim 5, Stigall modified by Mazar and Burkett teaches the method of claim 1.
Stigall modified by Mazar and Burkett does not teach determining, with a processor, a physical dimension of the blood vessel wherein the physical dimension is one of a cross-sectional area of the blood vessel, a diameter of the blood vessel, and a length of the blood vessel.  
However, Klaiman discloses image analysis in the presence of a medical device. Klaiman teaches determining, with a processor, a physical dimension of the blood vessel wherein the physical dimension is a diameter of the blood vessel (“the imaging probe is an IVUS probe, an EBUS probe, a different type of ultrasound probe” [0178]. “FIG. 2A is a schematic illustration of an extraluminal image of a blood vessel 50… For some applications, measurements such as lesion length, the diameter of the vessel at each point along the centerline, and/or minimum lumen diameter is determined in the vicinity of the lesion.” [0184]).
Therefore, based on Klaiman’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Stigall, Burkett, and Mazar to determine, with a processor, a diameter of the blood vessel, as taught by Klaiman, in order to improve detection capabilities of the system by imaging the blood vessels when the regions of interest are less obscured by blood vessel walls.

Claims 6, 9, 14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stigall et al. (US 20150305708), hereinafter Stigall, in view of Merritt (US 20160166232), hereinafter, Merritt, and Mazar et al (US 20130237864), hereinafter Mazar.
Regarding claim 6, Stigall teaches a method of evaluating a blood vessel (“FFR is a currently accepted technique for assessing the severity of a stenosis in a blood vessel, including ischemia-causing lesions.” [0040]), using a guide wire (702, [0064], fig. 9) and a catheter (pressure sensing catheter 700, [0064], fig. 9) comprising ultrasound transducer arrays (142, [0064], fig. 9. “FIG. 8 depicts an ultrasound scanner assembly 601 its flat form.  When disposed on a catheter, the assembly 601 is rolled into a cylindrical form.  The assembly 601 includes a transducer array 602, transducer control circuits 604 (including controllers 604a and 604b), and a pressure sensor 605 attached to a flex circuit 606.  The control circuits correspond to the controller described above." [0057]. "The transducer array 602 includes a plural of ultrasound transducers 603...  The transducer array 602 may include any number and type of ultrasound transducers 603, although for clarity only a limited number of ultrasound transducers are illustrated in FIG. 8.  In an embodiment, the transducer array 602 includes 64 individual ultrasound transducers 603." [0058]. "In the illustrated embodiment, the assembly 601 having 64 ultrasound transducers 603 and at least one pressure sensor 605 includes nine transducer control circuits 604, of which five are shown… In the depicted embodiment, the master controller 604a does not directly control any of the IVUS transducers 603, but drives the pressure transducer 605… Eight transducers are assigned to each slave controller 604b.  Such controllers may be referred to as 8-channel controllers based on the number of transducers they are capable of driving." [0060]. Arrays are groups of 8 transducers each controlled by separate controllers 604. In the embodiment with 64 ultrasound transducers 603, there are 8 arrays. These arrays are rolled into a cylindrical form represented as 142 in fig. 9) and a pressure sensor (131, [0064], fig. 9), comprising:  
with a single insertion of the catheter (only a single insertion is needed because the catheter has both pressure sensor and ultrasound array installed at the distal end) in an area of the blood vessel (“the target region” [0039]; “ischemia-causing lesions” [0040]):  
performing a pressure sensing sequence by receiving a plurality of pressure signals from the pressure sensor (“An intravascular ultrasound (IVUS) imaging and pressure sensing system, ...” Claim 11; [0015], [0033], fig. 9. "The IVUS and pressure console 106 receives the echo data from the IVUS 
performing an imaging sequence (“data to create an image of the tissue” [0039]) including a plurality of transmit (“transmit trigger signals” [0042]) and receive operations by the ultrasound transducer arrays (“receives echo data” [0061]) being positioned around a guide wire lumen (lumen accommodating guidewire 702, [0064], fig. 9; “the flexible elongate member comprises a guidewire lumen for receiving a guidewire." [0014]; Claim 10) of the catheter ("The IVUS and pressure console 106 receives the echo data from the IVUS transducer … by way of the PIM 104 and processes the data to create an image of the tissue surrounding the IVUS transducer...  The console 106 may also display the image … information" [0039]; "The PIM 104 generates the required sequence of transmit trigger signals and control waveforms to regulate the operation of the circuit and processes the amplified echo signals received over that same conductor pair." [0042]. "The master controller 604a generates control signals for the slave controllers 604b based on configuration data and transmit triggers received via the electrical cable 134...  The master controller 604a also receives echo data from slave controllers 604b … and retransmits it on the electrical cable 134." [0061]); 
[AltContent: arrow][AltContent: textbox (Sb)][AltContent: arrow][AltContent: textbox (Sa)][AltContent: textbox (A)][AltContent: arrow][AltContent: textbox (B)][AltContent: arrow]
    PNG
    media_image1.png
    556
    803
    media_image1.png
    Greyscale

during the pressure sensing sequence, using a reduced cross- sectional area along a portion of the catheter (a cross-sectional area marked Sa of  portion A in fig. 9; "due to the shared components, the overall diameter of the catheter may be smaller than could otherwise be achieved." [0067]) to reduce an influence of the catheter on the pressure signals, thereby enabling a more indicative pressure measurement (Stigall uses a “reduced cross-sectional area along a portion of the catheter” that will reduce ‘an influence of the catheter on a pressure reading of the pressure signals thereby enabling ‘a more indicative pressure measurement. In particular, the portion of the catheter of reduced diameter would reduce pressure on the blood vessel walls in narrow passages, thereby reducing blood vessel deformation and respective redistribution of blood pressure), wherein the reduced cross-sectional area includes a distal shaft (Sa in Fig. 9) and an unenclosed portion of the guide wire (underneath the distal shaft Sa, Fig. 9. "The systems, devices, and methods disclosed herein relate to a system capable of carrying out both imaging using an ultrasound transducer and pressure sensing using a pressure transducer.  As described herein, the ultrasound transducer and the pressure transducer share a common conventional cable and other electrical components.  With fewer components extending the length of the catheter, the overall diameter of the catheter may be smaller than could otherwise be achieved." [0035]. The cross-sectional area that includes a distal shaft and an unenclosed portion of the guide wire is reduced because “the overall diameter of the catheter may be smaller than could otherwise be achieved." [0035]);
and transmitting the signals from the ultrasound transducer arrays (“transfer echo signals captured by the IVUS transducer to the IVUS and pressure console 106” [0038]) and the pressure sensor (“the PIM 104 forwards pressure data received from the pressure transducer” [0038]) to a console (“the IVUS and pressure console 106” [0038]) through a communication assembly (“communication and power cable” [0037]) housed inside the distal shaft (“communication and power cable extending toward the proximal end of the IVUS and pressure sensing catheter.” [0037], seen in Fig. 9 entering the tube A).

Stigall does not teach insertion of the catheter in an area of the blood vessel including the stent, repeating the pressure sensing and imaging sequences, averaging the pressure signals.
However, Merritt discloses devices, systems, and methods for in-stent restenosis prediction. Merritt teaches insertion of the catheter in an area of the blood vessel including the stent (“For instance, the intravascular device 114 may obtain imaging data (including still images, video, etc.) by using ultrasound” [0024], Fig. 1. “The clinician or a processing system can access and use imaging data received by the imaging device 203 as it is pulled back through the deployed stent 208.  This imaging data may be referred to as pullback imaging data." [0036], fig. 2. “The user interface 500 further includes a 
Therefore, based on Merritt’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Stigall to insert the catheter in an area of the blood vessel including the stent and repeat the pressure sensing and imaging sequences, as taught by Merritt, in order to monitor the affected blood vessels to make stent condition assessments (Merritt: [0046], [0053]).
Stigall as modified by Merritt further does not teach averaging the pressure signals.
However, Mazar discloses steerable guide wire with pressure sensor and methods of use, which is analogous art. Mazar teaches averaging the pressure signals ("The pulse output can also be processed to reduce signal noise and increase resolution by performing pulse width or signal averaging." [0110]. "The benefit of signal averaging is a substantial improvement in resolution.  For example, if the drive waveform has a frequency of 100 KHz, a pulse width modulator that uses both an upward and downward slope to generate a pulse will generate data at a rate of 200 k samples per second.  If the end bandwidth is 
Therefore, based on Mazar’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Stigall and Merritt to average the pressure signals, as taught by Mazar, in order to improve resolution thereby increasing detection capabilities of the system (Mazar: [0110]-[0111]).
Stigall as modified by Mazar and Merritt further does not teach the distal shaft having an outer diameter of 0.018 inches or less and being made from a hypotube or polvimide.
However, Burkett discloses pressure guide wire pullback catheter, which is analogous art. Burkett teaches the distal shaft having an outer diameter of 0.018 inches or less ("the tubular member 110 may have an outer diameter 172 as small as 0.017 inches" [0031]) and being made from a hypotube or polvimide (“The tubular member 110 of the intravascular device 100 may be constructed of polymers such as polyimide" [0029]; Fig. 3).
Therefore, based on Burkett’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Stigall, Merritt, and Mazar to have the distal shaft having an outer diameter of 0.018 inches or less and being made from a hypotube or polvimide, as taught by Burkett, in order to improve detection capabilities of the system by performing measurements using a small-diameter system thereby reducing impact on pressure across lesions (Burkett: [0031]).

Regarding claim 9, Stigall modified by Merritt, Burkett, and Mazar teaches the method of claim 6.
Stigall as modified by Merritt, Burkett, and Mazar additionally teaches determining, with a processor, a diameter of the stent (Merritt: “the processing system 101 may determine from the imaging data that a stent is deployed, in at least some portion of the stent, to only a fraction, such as 65%, of its maximum diameter” [0059]. Note that only one physical dimension of the stent wherein the physical dimension is one of a cross-sectional area of the stent, a diameter of the stent, and maximum distance between stent and blood vessel wall is required by the claim).
Therefore, based on Merritt’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Stigall, Merritt, Burkett, and Mazar to determine, with a processor, a diameter of the stent, as taught by Merritt, in order to improve treatment capabilities of the system by using ultrasonic imaging within the affected blood vessels to make stent condition assessments (Merritt: [0046], [0053]).
Regarding claim 14, Stigall modified by Mazar and Burkett teaches the method of claim 10.
Stigall as modified by Mazar and Burkett does not teach determining, with a processor, a physical dimension of the blood vessel wherein the physical dimension is one of a cross- sectional area of the blood vessel, a diameter of the blood vessel, and a length of the blood vessel. 
However, Merritt discloses devices, systems, and methods for in-stent restenosis prediction, which is analogous art. Merritt teaches determining, with a processor, a physical dimension of the blood vessel wherein the physical dimension is a diameter of the blood vessel (“As shown in FIGS. 2B and 2C, as the imaging device 203 travels through the lesion, the imaging data relayed by the imaging device 203 can provide information of various anatomic characteristics within the vessel 210, such as, by way of non-limiting example, the length L1 of the lesion 206, the luminal contours and cross-sections of the lesion 206 (e.g., the intraluminal diameter of the vessel 210 proximal, adjacent, and distal to the lesion 206)” Note that only one of a cross- sectional area of the blood vessel, a diameter of the blood vessel, and a length of the blood vessel is required by the claim).
Therefore, based on Merritt’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Stigall, Burkett, and Mazar to have the step of determining, with a processor, a physical dimension of the blood vessel wherein the physical dimension is a diameter of the blood vessel, as taught by Merritt, in order to facilitate the evaluation of  anatomic characteristics of lesions (Merritt: [0034]).
Regarding claim 19, Stigall modified by Mazar and Burkett teaches the method of claim 1.
Stigall teaches calculating a fractional flow reserve value (FFR [0040]) based on the pressure sensing sequence (“blood pressure measurements” [0040]); 
when the fractional flow reserve value is not less than or equal to 0.80 deferring treatment (“The normal value of FFR in a healthy vessel is 1.00, while values less than about 0.80 are generally deemed significant and require treatment” [0040]), and 
when the fractional flow reserve value is less than or equal to 0.80 (“values less than about 0.80” [0040]), using a stent (“FFR is a currently accepted technique for assessing the severity of a stenosis in a blood vessel, including ischemia-causing lesions.  It is defined as the ratio of the maximal blood flow in a stenotic artery, taken distal to the lesion, to normal maximal flow.  Accordingly, to calculate the FFR for a given stenosis, two blood pressure measurements are taken: one measurement distal or downstream to the stenosis and one measurement proximal or upstream to the stenosis.  FFR is a calculation of the ratio of the distal pressure measurement relative to the proximal pressure measurement.  FFR provides an index of stenosis severity that allows determination as to whether the blockage limits blood flow within the vessel to an extent that treatment is required.  The more restrictive the stenosis, the greater the pressure drop across the stenosis, and the lower the resulting FFR. FFR measurements can be used as a decision point for guiding treatment decisions.  The normal value of FFR in a healthy vessel is 1.00, while values less 
Stigall as modified by Mazar and Burkett does not teach using the catheter to determine a size of the blood vessel and a placement for a stent and selecting a stent based on the blood vessel size and the placement for the stent.  
However, Merritt discloses devices, systems, and methods for in-stent restenosis prediction. Merritt teaches using the catheter to determine a size of the blood vessel (“As shown in FIGS. 2B and 2C, as the imaging device 203 travels through the lesion, the imaging data relayed by the imaging device 203 can provide information of various anatomic characteristics within the vessel 210, such as, by way of non-limiting example, the length L1 of the lesion 206, the luminal contours and cross-sections of the lesion 206 (e.g., the intraluminal diameter of the vessel 210 proximal, adjacent, and distal to the lesion 206)” [0034]) and a placement for a stent (“The method includes inserting a catheter including a stent placement assembly and an intravascular ultrasound imaging device into a lumen of the vessel, positioning the catheter at a site of a lesion within the lumen of the vessel, activating the stent placement assembly to place the stent at the site of the lesion within the lumen of the vessel," [0007]. “The catheter 200 is also used to assess the placement of the expandable stent 208 within the vessel 210.  The assessment of the placement of the expandable stent 208 may be performed by collecting imaging data and other data (e.g., pressure, flow, etc.) both before and after the placement of the stent 208.  Such data may include information describing a tissue type at the site, a plaque type at the site, a type of the stent, and/or the location of the stent and lesion within the vessel.” [0029]; “the method 800 may begin at step 802 in which a catheter is positioned at a site of a lesion within a lumen of the vessel.  The catheter includes a stent placement assembly.  At step 804, the stent placement assembly is activated to place the stent at the site of the lesion within the lumen of the vessel.  For example, as shown in FIG. 3, the catheter may include a balloon 302 that may be deployed and the fluidic pressure to cause the stent to expand against the luminal walls of the vessel.  For example, the stent may be deployed as illustrated in FIG. 4 by the stent 400.  Once deployed, the stent may restore flow through the vessel.” [0058]; “the CPU 104 may Before activating the stent placement assembly, the future stent location has to be determined using imaging data [0029]) and selecting a stent (“a type of the stent” [0053]) based on the blood vessel size (“the length L1 of the lesion 206, the luminal contours and cross-sections of the lesion 206 (e.g., the intraluminal diameter of the vessel 210 proximal, adjacent, and distal to the lesion 206)” [0034]) and the placement for the stent (“The processing device may estimate the restenosis probability value based on tissue types at the site, plaque types at the site and/or plaque presence and geometry, a type of the stent” [0053], Fig. 6. Because the goal is to reduce the restenosis probability, a type of the stent is factored in when treating a blood vessel.  “Using the objective information, such as imaging data, the processing system may provide an objective indication of current and/or future stent performance.  Additionally, the processing system may recommend one or more interventions to improve the current and/or future performance of the stent.  By assessing and improving the placement of the stent at the time of placement, one or more future interventions may be avoided.  Avoiding unnecessary interventions is beneficial to both patients and clinicians.” [0063]).
Therefore, based on Merritt’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined invention of Stigall, Mazar, and Burkett to use the catheter to determine a size of the blood vessel and a placement for a stent and selecting a stent based on the blood vessel size and the placement for the stent, as taught by Merritt, in order to avoid unnecessary interventions (Merritt: [0063]). 
Regarding claim 20, Stigall modified by Merritt, Burkett, and Mazar teaches the method of claim 6.
Stigall teaches that the pressure sensing sequence is performed during a pullback of the catheter (“With both ultrasound transducers and pressure transducers on the same catheter, the systems, devices, and methods herein are capable of carrying out both imaging and pressure sensing.  In one example, the 
Stigall as modified by Merritt, Burkett, and Mazar additionally teaches a pullback of the catheter through the stent (Merritt: “The clinician or a processing system can access and use imaging data received by the imaging device 203 as it is pulled back through the deployed stent 208.  This imaging data may be referred to as pullback imaging data." [0036], fig. 2; “imaging data obtained by a pullback of the catheter 200 may provide additional information in assessing the performance, both now and in the future, of the stent 208.” [0039]).
Therefore, based on Merritt’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Stigall, Merritt, Burkett, and Mazar to perform the pressure sensing sequence during a pullback of the catheter through the stent, as taught by Merritt, in order to improve treatment capabilities of the system by using ultrasonic imaging within the affected blood vessels to make stent condition assessments (Merritt: [0046], [0053]).


Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Stigall , Mazar, Burkett, and Merritt as applied to claim 6, and further in view of Schmitt et al (US 20140276011), hereinafter, Schmitt.
Regarding claim 7, Stigall modified by Mazar, Burkett, and Merritt teaches the method of claim 6.
Stigall modified by Mazar, Burkett, and Merritt does not teach performing the pressure sensing sequence during a hyperemic blood flow rate caused by a pharmacologic vasodilator drug.  
However, Schmitt discloses lumen morphology and vascular resistance measurements data collection systems, apparatus and methods. Schmitt teaches performing the pressure sensing sequence 
Therefore, based on Schmitt’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Stigall, Mazar, Burkett, and Merritt to perform the pressure sensing sequence during a hyperemic blood flow rate caused by a pharmacologic vasodilator drug, as taught by Schmitt, in order to improve detection capabilities of the system by performing measurements when stenosis is most clearly expressed.
Regarding claim 8, Stigall modified by Mazar, Merritt, Burkett, and Schmitt teaches the method of claim 7.
Stigall teaches determining, with a processor, a fractional flow reserve value based on the pressure sensing sequence during blood flow (“the IVUS and pressure console 106 is configured to calculate a fractional flow reserve (FFR) based on the obtained pressure measurements” [0039], [0040]). In the combined invention of Stigall, Mazar, Merritt, and Schmitt, blood flow is hyperemic blood flow.  

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over 
Stigall, Mazar, and Burkett  as applied to claim 10, and further in view of Schmitt et al (US 20140276011), hereinafter, Schmitt.
Regarding claim 11, Stigall modified by Mazar and Burkett teaches the method of claim 10.

However, Schmitt discloses lumen morphology and vascular resistance measurements data collection systems, apparatus and methods. Schmitt teaches performing the pressure sensing sequence during a hyperemic blood flow rate caused by a pharmacologic vasodilator drug (“assuming maximum vasodilation of the peripheral coronary vasculature” [0077]; "the flow resistance or pressure drop caused by an incremental segment of a lesion depends on its shape as well as its cross-sectional area and length." [0010]. "The calculation of VRR is based on a lumped parameter model (FIG. 13) of the blood flow through a stenosed branched of a coronary artery under hyperemic conditions.  In this model, the blood flow Q, driven by the difference between the arterial blood pressure P.sub..alpha. and the coronary venous pressure P.sub.v, is limited by the total flow resistance (R.sub.T) of the branch of the vessel through which the blood is flowing." [0078]; “under conditions of maximum vasodilation.  During drug-induced hyperemia” [0079]).
Therefore, based on Schmitt’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Stigall, Mazar, and Burkett  to perform the pressure sensing sequence during a hyperemic blood flow rate caused by a pharmacologic vasodilator drug, as taught by Schmitt, in order to improve detection capabilities of the system by performing measurements when stenosis is most clearly expressed.
Regarding claim 12, Stigall modified by Mazar, Burkett and Schmitt teaches the method of claim 11.
Stigall as modified by Mazar, Burkett, and Schmitt additionally teaches determining, with a processor, a fractional flow reserve value based on the pressure sensing sequence during hyperemic blood flow (Schmitt: “One measure of severity of a stenotic lesion imaged by OCT is provided by a parameter called the vascular resistance ratio (VRR).  The VRR quantifies the blood flow resistance of a stenotic vessel segment relative to the flow resistance of the entire vessel branch, assuming maximum vasodilation 
Therefore, based on Schmitt’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Stigall, Mazar, Burkett and Schmitt to determine, with a processor, a fractional flow reserve value based on the pressure sensing sequence during hyperemic blood flow, as taught by Schmitt, in order to improve the detection capabilities of the system by performing measurements when stenosis is most clearly expressed.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Stigall, Burkett, and Mazar as applied to claim 1, and further in view of Beach et al (US 20100286522), hereinafter, Beach.
Regarding claim 16, Stigall modified by Mazar and Burkett teaches the method of claim 1.
Additionally, Stigall as modified by Mazar and Burkett teaches that the pressure sensing sequences enable pressure sensing rates greater than 60 Hz (Mazar: “the end bandwidth is intended to be 200 Hz" [0111]. "Pressure waveform signals can be further processed to detect certain specific changes in pressure statistics such as a drop in peak, average or valley pressures and provide a binary user indication." [0113]).
Therefore, based on Mazar’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Stigall, Burkett, and Mazar to have the pressure sensing sequences that enable 
Stigall as modified by Mazar and Burkett further does not teach that the imaging sensing sequences enable imaging sensing rates greater than 60 Hz. 
However, Beach discloses ultrasonic technique for assessing wall vibrations in stenosed blood vessels, which is analogous art. Beach teaches that the imaging sensing sequences enable imaging sensing rates greater than 60 Hz (“In color-flow imaging, multiple pulses (commonly from 6 to 16 pulses) are transmitted and received along each scan line at a rate known as the pulse repetition frequency (PRF).”  [0115]. FIG. 4 illustrates a flow chart 120 that shows the logical steps involved in using ultrasound to localize and quantify arterial stenoses.  The procedure begins with a step 122, wherein a blood vessel is imaged using color-Doppler ultrasound.  In a step 124, the pulse repetition frequency (PRF) is adjusted until a perivascular artifact of a bruit is visible.” [0144]; “with a PRF of 1 kHz and an ensemble size of 16 periods/pulses, vibrations with frequency between 31.3 Hz and 375 Hz may be reliably detected." [0151]. “To study the characteristics of pathologic tissue vibrations in vivo, data were collected from a patient with a stenosed bypass vein graft in the femoral artery.  A programmable ultrasound machine was used for real-time imaging and data collection, a 5-MHz linear probe was used for imaging and data collection with a PRF of 500 Hz and an ensemble size of 10 pulses in color-flow mode and a PRF of 4-8 kHz in PW Doppler mode." [0192]).
Therefore, based on Beach’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Stigall, Burkett, and Mazar to have the imaging sensing sequences that enable imaging sensing rates greater than 60 Hz, as taught by Beach, in order to improve detection thereby quantifying arterial stenoses (Beach: [0144], [0151], [0192]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Stigall, Burkett, and Mazar as applied to claim 1, and further in view of Shalman et al (US 6471656), hereinafter, Shalman.
Regarding claim 18, Stigall modified by Mazar and Burkett teaches the method of claim 1.
Stigall teaches using the pressure sensing sequence (“With the catheter in the target region, the IVUS transducer and the pressure transducer sensors may be activated to obtain information relating to the target region.  In some embodiments, this may be used to obtain information relating to stenosis in a vessel.  The IVUS transducer may be used to image the target region of the patient, and the pressure transducer may be used to measure pressure within the vessel.  This may occur simultaneously or at separate times depending on the arrangement of the system.  Signals representing the ultrasound imaging and the pressure are communicated from the transducers to the controller or ASIC.” [0066]) to calculate a pressure gradient (“FFR is a currently accepted technique for assessing the severity of a stenosis in a blood vessel, including ischemia-causing lesions.  It is defined as the ratio of the maximal blood flow in a stenotic artery, taken distal to the lesion, to normal maximal flow.  Accordingly, to calculate the FFR for a given stenosis, two blood pressure measurements are taken: one measurement distal or downstream to the stenosis and one measurement proximal or upstream to the stenosis.  FFR is a calculation of the ratio of the distal pressure measurement relative to the proximal pressure measurement.  FFR provides an index of stenosis severity that allows determination as to whether the blockage limits blood flow within the vessel to an extent that treatment is required.  The more restrictive the stenosis, the greater the pressure drop across the stenosis, and the lower the resulting FFR." [0040]).
Stigall as modified by Mazar and Burkett does not teach using the pressure sensing sequence to calculate an instantaneous wave-free ratio or non-hyperemic pressure gradient.  
However, Shalman discloses a method and system for pressure based measurements of CFR and additional clinical hemodynamic parameters, which is analogous art. Shalman teaches using the pressure sensing and imaging sequences to calculate a non-hyperemic pressure gradient (“the coronary flow reserve (CFR) may be calculated if the pressure difference across the stenosis is known during rest and hyperemia.” Col. 7, l. 14-17. Imaging sequence can be used to locate the region of interest and verify that calculated pressure gradient is consistent with the state of the region of interest, e.g., larger gradient is expected when stenosis is present. Col. 5, l. 55- Col. 6, l. 18).
.


Response to Arguments
                                                         
Applicant's arguments filed 11/23/2020 have been fully considered but they are not persuasive. 
Response to 35 U.S.C. §103 rejection arguments on pages 7-12 of the REMARKS.
Claims 1-12 and 14 - 21
The Applicant argues that “Stigall does not teach or suggest that the cross-sectional area marked Sa on portion A of annotated FIG. 9 of the catheter has an outer diameter of 0.018 inches or less and is made from a hypotube or polyimide, in accordance with the limitations of amended claim 1.” (Page 10). The further Applicant argues that “Independent claim 10 is amended to include elements similar to those discussed above with respect to claim 1. While the scope of claim 6 is distinct from claim 1, claim 10 is patentable over the references of record for at least similar reasons as claim 1… Independent claim 6 is amended to include elements similar to those discussed above with respect to claim 1. While the scope of claim 6 is distinct from claim 1, claim 6 is patentable over the references of record for at least similar reasons as claim 1.” (Pages 10-11). The Applicant’s arguments are moot because the rejections are made in view of Burkett. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AB/Examiner, Art Unit 3793             

/JOANNE M HOFFMAN/Primary Examiner, Art Unit 3793